          Case 1:20-mc-00313-SHS Document 2 Filed 09/02/20 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK




-----------------------------------------------------------)(
                                                                        Misc. Case No:

In Re Application of                                                    EX PARTE APPLICATION FOR
                                                                        THE ISSUANCE OF A SUBPOENA
OLEOS FILS,                                                             DUCES TECUM PURSUANT TO
                                                                        28 U.S.C. § 1782 TO ZIP
                                                                        AVIATION, LLC
         Petitioner.
-----------------------------------------------------------)(




  DECLARATION OF OLEGS FILS IN SUPPORT OF MEMORANDUM OF LAW IN
  SUPPORT OF EX PARTE APPLICATION FOR THE ISSUANCE OF A SUBPOENA
     DUCES TECUM PURSUANT TO 28 U.S.C. § 1782 TO ZIP AVIATION, LLC




         1.       "My name is Olegs Fils. I am a citizen of the country of Latvia, and I currently

reside in Riga, Latvia. I am over the age of twenty-one years old, I have never been convicted of

a crime involving moral turpitude, and I am competent to make the statements contained herein. I

declare under penalty of perjury that the foregoing is true and correct and within my personal

knowledge.

         2.       I am the claimant in proceedings currently before a court in Latvia (Case

No.C30657918) (the "Latvian Proceedings") against my former wife, Ms. Santa Bemahl

(previously - Ms. Zamuele) ("Ms. Bernahl").                     In this capacity, I have personal knowledge

regarding the facts contained in this affidavit.




                                                          1
        Case 1:20-mc-00313-SHS Document 2 Filed 09/02/20 Page 2 of 4




       3.     Ms. Bemahl and I were married from October 1, 2016 until March 29, 2018, when

our divorce was finalized. Ms. Bemahl asked me for a divorce in early 2018. During our marriage,

I gifted to Ms. Bemahl numerous valuable belongings and funds valued at several million Euros,

including, but not limited to: a Harry Winston engagement ring (valued at 199 600,00 EUR); a

Tiffany & Co jewelry set consisting of earrings and a necklace (valued at 18 000,00 EUR); Harry

Winston Chandelier Cluster earrings (valued at 88 400,00 EUR); a Rolex watch (valued at 9 600,00

EUR); a Porsche Macan (valued 67 760,00 EUR); a Porsche Turbo (valued at 133.100,00 EUR);

an IWC Da Vinci Automatic Moon Phase 36 alligator watch (valued at 15 400,00 EUR); and 3

600.000,00 EUR in cash.

       4.     After Ms. Bemahl and I divorced in March 2018 upon Ms. Bemahl's initiative, I

discovered that Ms. Bernahl had been in an extra-marital relationship with Mr. David Bernahl

("Mr. Bernahl"). I discovered this fact through information provided by acquaintances, which was

confirmed, inter alia, by posts from Mr. Bemahl's social media account, in which Mr. and Ms.

Bernahl are seen exchanging loving words with each other and are seen embracing and kissing

while posing for pictures in 2017, during the time Ms. Bernahl and I were still married and before

the time Ms. Bernahl instituted divorce proceedings. As an example, in one Instagram post on Mr.

Bernahl's account, Mr. and Ms. Bernahl are pictured in front of a ZIP Aviation helicopter at the

Downtown Manhattan Heliport in New York City. See Exhibit A, photo of Mr. and Mrs. Bernahl

in or about August 2017. I believe this picture was taken in August 2017, based in part on

knowledge of the timing of her trips to New York, the construction progress of the New York

skyscrapers in the background of the picture, as well as Ms. Bernahl's credit card records.

       5.      During this time, Ms. Bernahl and I were still married. Yet Ms. Bernahl' s credit

card statement reflects charges by "ZIP AVIATION MANH" on August 12 and 13, 2017, in the




                                                2
        Case 1:20-mc-00313-SHS Document 2 Filed 09/02/20 Page 3 of 4




amount of $3,765.00 and $3,880.00, respectively. See Exhibit B, Credit Card Statement of Ms.

Bernahl showing charges of Zip Aviation, LLC. In most part Ms. Bernahl paid her credit card bill

with funds I gifted to her during our marriage.

       6.      I learned that shortly after our divorce in March 2018, Mr. and Mrs. Bernahl

married in July 2018-just months after I learned of their affair. They reside together in California.

       7.      As a result of Ms. Bernahl's infidelity, and gross ingratitude towards me through

other actions and attitudes of Ms. Bernahl in connection with these circumstances, I have instituted

claims in the Latvian Proceedings seeking to cancel various gift agreements I entered into with

Ms. Bernahl and to recover gifted items and funds valued at €2.4 million, on the basis of gross

ingratitude and for her fault in the dissolution of the marriage. Ms. Bernahl has either disposed of

or transferred to foreign accounts and/or family members most of her assets, including a portion

of the gifted items and funds. To ensure that recovery of assets will be possible in case the court

rules in favor of cancelling the gift agreements that Ms. Bernahl entered into, I have also instituted

claims in the Latvian Proceedings seeking to declare some of these transfers from Ms. Bernahl to

her family members as fraudulent and void.

        8.     The documents obtained from Zip Aviation will be used in the Latvian Proceedings

to demonstrate that Mr. and Ms. Bernahl were in each other's company and involved in an extra-

marital affair during the time Ms. Bernahl and I were married. The documents obtained from Zip

Aviation will show that, during this time that Mr. and Ms. Bernahl were on vacation, they were

passengers aboard a helicopter chartered through Zip Aviation, and that Ms. Bemahl paid for this

extravagant excursion with her lover with funds I gifted her. In short, the documents obtained

from Zip Aviation will be used in the Latvian Proceedings to ultimately help demonstrate that Ms.

Bernahl was unfaithful to me in at least August 2017, while we were still married, and that Ms.




                                                  3
         Case 1:20-mc-00313-SHS Document 2 Filed 09/02/20 Page 4 of 4




Bemahl covered her and her lover's luxury expenses with funds I gifted to her, thus supporting my

claim of gross ingratitude, and justifying the cancellation of the gift agreements that are at the heart

of the Latvian Proceedings.

        Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.




        Executed on August 28, 2020




                Olegs Fils"




                                                    4
